ORDER

Pro se Ohio prisoner Jerry S. Miller appeals a district court judgment that dismissed his 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Miller sued Ohio Governor Bob Taft, Ohio Attorney General Betty Montgomery, Judge Richard K. Warren, and “all Judges of the State of Ohio (Allen County Court of Common Pleas)”. Miller challenged the constitutionality of Ohio’s Sexual Predator Registration and Notification Laws, Ohio Rev.Code § 2950, et seq., which he predicts will be used to classify him as a sexual predator at some time in the future. The district court concluded that Miller lacked standing to bring the suit and that he otherwise faded to state a constitutional claim. The district court dismissed Miller’s suit as frivolous and certified that an appeal could not be taken in good faith.
In his timely appeal, Miller reasserts his constitutional claims. The defendants have not been served and have not filed a brief.
Upon de novo review, McGore v. Wrig-glesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the district court’s judgment for the reasons articulated in that court’s opinion and order entered on April 18, 2001.